Upon consideration of the petition filed by Plaintiff on the 26th of May 2015 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2015."
Upon consideration of the petition filed by Plaintiff on the 26th of May 2015 in this matter for a writ of certiorari to review the order of the Superior Court, Hoke County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 5th of November 2015."